DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Andrea-Tallada et al (US Publication 20150375530).
a.	Andrea-Tallada et al disclose printing a UV curable ink by ink jet printing on a substrate having a first gloss area and a second gloss area.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andrea-Tallada et al (US Publication 20150375530).
a. Andrea-Tallada et al anticipates claim 1 for the reasons noted above, however this reference is silent to a gloss different between the first and second region of .5 to 95.
It would have been obvious to one of ordinary skill in the art to have modified Andrea-Tallada and made the gloss difference between the first and second region any difference including a different .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andrea-Tallada et al (US Publication 20150375530) in view of Kaneki et al (JP 2009113386 which has been machine translated).
a.	Andrea-Tallada et al anticipates claim 1 for the reasons noted above, however this reference is silent to the particles in the inkjet.
b.	Kaneki et al discloses the use of silica particles within the low gloss layer (matte layer).  The particles have a particle size of .1 to 10 microns.
c.	It would have been obvious to one of ordinary skill in the art to have modified Andrea-Tallada et al and used silica particles with a size of .4 to 2.5 microns of Kaneki as a matting agent within the low gloss printing as it would be a suitable alternative to provide the desired function, the particles overlap in range and it would be obvious to use that particle size.  See MPEP 2144.06.  Further the use of silica particles would have a refractive index of 1.44 and a specific gravity of 2.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andrea-Tallada et al (US Publication 20150375530) in view of Suehiro et al (US Publication 20110177303).
a.	Andrea-Tallada et al anticipates claim 1 for the reasons noted above, however this reference is silent to a curved and non-curved surface and the formed body being used as an interior component.
b.	Suehiro discloses a decorative surface of a molded article, wherein the surface as a curved portion and a non-curved portion and there is a difference in gloss between the two sections.  The molded article is further used as an interior part of an automobile.
c.	It would have been obvious to one of ordinary skill in the art to have modified Andrea-Tallada and printed the gloss difference on Suehiro as the inkjet printing of Andrea-Tallada would be a suitable alternative.  Suehiro teaches the concept of a gloss difference and the method of Andrea-Tallada would provide a desired aesthetic appearance desired by a user.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andrea-Tallada et al (US Publication 20150375530) in view of Billiu et al (US Publication 20020100245).
a.	Andrea-Tallada et al anticipates claim 1 for the reasons noted above, however this reference is silent to a curved and non-curved surface and the formed body being used as an interior component.
b.	Billiu discloses a decorative surface of an automotive trim, wherein the surface as a curved portion and a non-curved portion and there is a high gloss layer applied to the trim.
c.	It would have been obvious to one of ordinary skill in the art to have modified Andrea-Tallada and printed the high gloss layer which could great a gloss difference by the inkjet printing of Andrea-Tallada as it would be a suitable alternative.  Billiu teaches the concept of a gloss and the method of Andrea-Tallada would provide a desired aesthetic appearance desired by a user.

Conclusion

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785